                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FRED SAHADI,                                       Case No. 18-CV-04061-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                  14             v.
                                                                                            Re: Dkt. No. 37
                                  15     LIBERTY MUTUAL INSURANCE,
                                         LIBERTY MUTUAL FIRE INSURANCE
                                  16     COMPANY, and LIBERTY GUARD
                                         INSURANCE COMPANY,
                                  17
                                                        Defendants.
                                  18
                                  19          Plaintiff Fred Sahadi (“Plaintiff”) brings the instant suit against Liberty Mutual Insurance,
                                  20   Liberty Mutual Fire Insurance Company, and Liberty Guard Insurance Company (collectively,
                                  21   “Defendants”). Liberty Mutual Fire Insurance Company asserts that Liberty Mutual Insurance
                                  22   and Liberty Guard Insurance Company have never existed and do not exist, and that the two
                                  23   entities were thus improperly sued by Plaintiff. See ECF No. 48. Only Liberty Mutual Fire
                                  24   Insurance Company (“Liberty”) filed the instant motion for summary judgment. ECF No. 37
                                  25   (“Mot”). Having considered the submissions of the parties, the relevant law, and the record in this
                                  26   case, the Court GRANTS Liberty’s motion for summary judgment.
                                  27

                                  28                                                    1
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiff was covered by an insurance policy (the “Policy”) issued by Liberty that provided
                                   3
                                       underinsured motorist coverage with a limit of $500,000. See ECF No. 43, Ex. A. at 11. The
                                   4
                                       Policy dictated that Liberty would pay compensatory damages to Plaintiff if Plaintiff suffered
                                   5
                                       bodily injury caused by an underinsured motorist. See id. at 36. The Policy contained a provision
                                   6
                                       that required Plaintiff to cooperate with Liberty “in the investigation, settlement or defense of any
                                   7
                                       claim or suit.” Id. at 35. The insurance policy outlined various other requirements for Plaintiff to
                                   8
                                       meet as a condition of coverage, such as the requirement that Plaintiff authorize Liberty to obtain
                                   9
                                       medical reports and other records pertinent to a claim. See id. The Policy also contained a
                                  10
                                       provision allowing either Plaintiff or Liberty to demand binding arbitration to assess Plaintiff’s
                                  11
                                       entitlement to underinsured motorist coverage as well as the amount of policy benefits owed to
                                  12
Northern District of California




                                       Plaintiff. See id. at 38–39.
 United States District Court




                                  13
                                               On January 19, 2015, while the Policy was in effect, Plaintiff was rear-ended by another
                                  14
                                       vehicle and pushed into a stopped vehicle ahead of him. ECF No. 1-1, Ex. A (“Compl.”) ¶¶ 6, 7.
                                  15
                                       Plaintiff declined medical attention and chose to leave the scene, but Plaintiff eventually began to
                                  16
                                       experience pain that Plaintiff attributed to the accident. See id. ¶ 9. Plaintiff consequently pursued
                                  17
                                       a claim against the driver who rear-ended him. See id. ¶ 10. Geico, the other driver’s insurer, paid
                                  18
                                       its policy limit of $15,000 to Plaintiff on June 10, 2015. Id.
                                  19
                                               At some point before May 21, 2015, Plaintiff retained an attorney named Todd Davis to
                                  20
                                       represent him in connection with Plaintiff’s insurance claim. See ECF No. 39-6 (“Boos Decl.”)
                                  21
                                       Ex. A at 44:15–17. On June 8, 2015, Davis contacted Liberty. ECF No. 41 (“Schwartz Decl.”) ¶
                                  22
                                       5. Davis informed Liberty that his office had been retained to represent Plaintiff in connection
                                  23
                                       with personal injuries Plaintiff sustained in the accident. Id. A Liberty property adjuster then
                                  24
                                       contacted Plaintiff, and Plaintiff informed the Liberty property adjuster that Plaintiff intended to
                                  25
                                       use the Policy’s underinsured motorist bodily injury coverage to pay for back surgery that Plaintiff
                                  26
                                       needed. Id. ¶ 6. On July 6, 2015, Mathieu Schwartz, a Liberty underinsured motorist adjuster,
                                  27

                                  28                                                     2
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   was assigned to Plaintiff’s claim. Id. ¶ 7. Over the following months, Schwartz sent numerous

                                   2   letters to Davis that went unanswered. Id. ¶ 19. Indeed, Schwartz sent letters dated July 6, 2015,

                                   3   August 21, 2015, September 10, 2015, October 5, 2015, and November 2015, and made various

                                   4   phone calls in an attempt to reach Davis over this same period, but Davis never responded. See id.

                                   5   ¶¶ 11–13, 16–20.

                                   6          On January 11, 2016, Davis contacted Schwartz and informed Schwartz that Plaintiff had

                                   7   retained the Shea & Shea law firm to handle the matter, and Davis explained that Davis was no

                                   8   longer involved. Id. ¶ 21. Plaintiff testified that Plaintiff retained the Shea & Shea attorneys “well

                                   9   before December 30th,” 2015, see Boos Decl. Ex. A at 75:14–15, and that Plaintiff believed that

                                  10   Plaintiff retained the Shea & Shea attorneys at some point in “October” 2015, see id. at 76:10–11.

                                  11   Plaintiff then executed a fixed contingency fee agreement with the Shea & Shea law firm on

                                  12   January 22, 2016, awarding the firm either 33% or 40% of Plaintiff’s net recovery from Liberty,
Northern District of California
 United States District Court




                                  13   depending on the timing of recovery. See id. at Ex. 15.

                                  14          Davis testified that Davis had represented Plaintiff in connection with the Policy claim

                                  15   until the Shea & Shea law firm was hired. See id. Ex. B at 53:14–17. On January 22, 2016,

                                  16   Plaintiff executed a fixed contingency fee agreement with the Shea & Shea law firm awarding the

                                  17   firm either 33% or 40% of Plaintiff’s net recovery from Liberty, depending on the timing of

                                  18   recovery. See id. Ex. A at Ex. 15.

                                  19          On February 9, 2016, Mark O’Connor, an attorney with Shea & Shea, sent Schwartz a

                                  20   letter indicating that O’Connor represented Plaintiff. Schwartz Decl. ¶ 22. Schwartz responded

                                  21   that same day by sending a letter to O’Connor that requested information concerning Plaintiff’s

                                  22   insurance claim, such as a medical authorization form and medical records. Id. ¶ 23 Ex. K. On

                                  23   March 18, 2016, Schwartz received a letter from O’Connor that indicated that Plaintiff’s medical

                                  24   records were voluminous and that O’Connor would send them to Schwartz during the following

                                  25   week. Id. ¶ 24, Ex. L. O’Connor also said that O’Connor would include a settlement demand and

                                  26   a formal demand for arbitration pursuant to the Policy. Id.

                                  27          On April 13, 2016, Schwartz had not heard from O’Connor, so Schwartz called

                                  28                                                     3
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   O’Connor’s office and left a message once again requesting the information. Id. ¶ 25.

                                   2          On April 14, 2016, Schwartz received a letter from O’Connor, alongside 4,600 pages of

                                   3   documents. Id. ¶ 26. O’Connor’s letter demanded the full remaining $485,000 underinsured

                                   4   motorist policy limit available under the Policy. Id. ¶ 27 Ex. M. O’Connor’s letter indicated that

                                   5   this offer would expire on May 12, 2016. Id. O’Connor’s letter also demanded arbitration, which

                                   6   triggered the Policy’s arbitration provision and initiated arbitration proceedings. Id.; ECF No. 39-

                                   7   5 (“Nelch Decl.”) ¶¶ 3, 4.

                                   8          Schwartz retained a nurse to review the medical records. Id. ¶ 28. The nurse reported that

                                   9   the records were voluminous and requested additional time to review them and to prepare a report

                                  10   for Schwartz. Id. ¶ 29. Schwartz called O’Connor on April 29, 2016 and requested an extension

                                  11   until June 10, 2016 to review the material and respond to the demand. Id. ¶ 30. O’Connor granted

                                  12   Liberty an extension until May 27, 2016 to respond. Compl. ¶ 15.
Northern District of California
 United States District Court




                                  13          On May 24, 2016, Schwartz finished his review of the nurse’s report. Schwartz Decl. ¶ 35.

                                  14   On May 25, 2016, Schwartz contacted O’Connor, and Schwartz explained that Liberty could

                                  15   neither accept nor reject the $485,000 offer. Id. ¶ 36. Schwartz believed that the surgery that

                                  16   formed the basis of Plaintiff’s claim might have been necessitated by a preexisting medical

                                  17   condition, and not the automobile accident. Id. ¶ 35. On May 25, 2016, Schwartz also requested

                                  18   additional information from Plaintiff, including medical records relating to a neurosurgeon to

                                  19   whom Plaintiff was referred in 2005 (a decade before Plaintiff was rear-ended on January 19,

                                  20   2015), previous imaging of Plaintiff’s neck and back, and all records from another one of

                                  21   Plaintiff’s doctors. Id. ¶ 36, Ex. Q.

                                  22          On June 15, 2016, Schwartz received a letter from O’Connor that provided some of the

                                  23   information Schwartz requested. Id. ¶ 38, Ex. S. The letter indicated that the imaging records

                                  24   would be forthcoming. Id. The letter also asserted that Plaintiff never saw a neurosurgeon in

                                  25   2005. Id. Schwartz replied on the following day, and noted that the medical records Schwartz had

                                  26   previously received seemed to indicate that Plaintiff was in fact referred to a neurosurgeon in

                                  27   2005. Id. ¶ 39, Ex. T. Schwartz also requested photographs and repair estimates for other

                                  28                                                    4
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   vehicles involved in the accident, alongside a signed medical authorization so that Liberty could

                                   2   obtain medical records on its own. Id.

                                   3            On June 21, 2016, Schwartz received the imaging materials that Schwartz had requested,

                                   4   and Schwartz retained a doctor to review the materials. Id. ¶ 40, Ex. U.

                                   5            On June 23, 2016, Shea & Shea made an offer of judgment in the ongoing arbitration

                                   6   proceedings for $485,000. Id. ¶ 41, Ex. V. This offer of judgment was followed by a letter sent to

                                   7   Schwartz by a Shea & Shea attorney, which indicated that the attorney had reviewed the medical

                                   8   records and understood why Schwartz believed that Plaintiff had seen a neurosurgeon in 2005. Id.

                                   9   ¶ 42, Ex. W. Nevertheless, the Shea & Shea attorney asserted that there was “no evidence in [her]

                                  10   possession” that supported the conclusion that Plaintiff ever saw a neurosurgeon in 2005. Id. The

                                  11   Shea & Shea attorney also indicated that a medical authorization would be forthcoming. Id.

                                  12   Schwartz received a signed medical authorization on June 24, 2016, alongside various vehicle
Northern District of California
 United States District Court




                                  13   photographs that Schwartz had requested. Id. ¶ 44, Ex. X. However, the medical authorization

                                  14   was limited to only two doctors and therefore did not permit Liberty to review medical records

                                  15   from before the accident. Id. ¶ 44.

                                  16            On July 7, 2016, Schwartz received a written report from the doctor Schwartz enlisted to

                                  17   review Plaintiff’s imaging records. Id. ¶ 45. This report indicated that the imaging records did not

                                  18   show any changes caused by the accident. Id. Thus, on July 11, 2016, Schwartz sent O’Connor a

                                  19   letter that indicated that Liberty could still neither accept nor reject the $485,000 offer. Id. ¶ 47,

                                  20   Ex. Z.

                                  21            At the end of July 2016, Schwartz left Liberty for another job, id. ¶ 49, and Plaintiff’s file

                                  22   was transferred to Scott Crump, another Liberty adjuster, for processing. ECF No. 43 (“Crump

                                  23   Decl.”) ¶ 6. While the matter continued in arbitration, Crump reviewed the file and agreed that

                                  24   Liberty could not accept the $485,000 offer because of questions about the impact of preexisting

                                  25   conditions on Plaintiff’s claimed symptoms. Id. ¶ 7.

                                  26            At some point in early November, around November 7, 2016, Crump contacted O’Connor.

                                  27   ECF No. 45-1 (“O’Connor Decl.”) ¶ 19. Crump asked whether Plaintiff would accept an award

                                  28                                                       5
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   below the $485,000 policy limit. Id. O’Connor replied that O’Connor lacked authority to reduce

                                   2   the demand amount, but O’Connor offered to convey any concrete offers to Plaintiff. Id. Crump

                                   3   indicated that an offer would be forthcoming. Id.

                                   4          As arbitration proceeded, the parties exchanged discovery requests, and Liberty retained a

                                   5   neurosurgeon to assist in its evaluation of Plaintiff’s claim. Nelch Decl. ¶¶ 6, 9. In the meantime,

                                   6   on January 12, 2017, O’Connor sent a letter proposing an arbitrator and making a settlement

                                   7   demand of $750,000. Id. ¶ 10. Several weeks later, Crump participated in a conference call with

                                   8   the neurosurgeon Liberty had retained, in which the neurosurgeon opined on Plaintiff’s case. Id.

                                   9          Between January 30, 2017 and February 7, 2017, Liberty’s arbitration attorney took

                                  10   Plaintiff’s deposition. Id. ¶ 12. On January 31, 2017, Liberty’s arbitration attorney also requested

                                  11   that the parties participate in mediation, which Liberty offered to finance. Id. ¶ 13, Ex. I.

                                  12   O’Connor rejected this request and asserted that Liberty should “pay the remaining policy limits.”
Northern District of California
 United States District Court




                                  13   Id. ¶ 14, Ex. J. O’Connor imposed a deadline of February 8, 2017 for payment. Id.

                                  14          On February 8, 2017, Crump completed a written evaluation of Plaintiff’s claim and a

                                  15   request for settlement authority. Crump Decl. ¶ 21. Crump concluded that the claim had a

                                  16   valuation range of $348,754.01 to $490,225.69. Id. Crump believed that the opinions of the

                                  17   doctors that Liberty consulted suggested a claim value at the lower end of the range, but Crump

                                  18   also believed that Plaintiff had appeared credible and sympathetic at his deposition. Id.

                                  19   Accordingly, Crump requested authority to offer settlement up to the Policy’s full $485,000 limit.

                                  20   Id. Because this amount exceeded Crump’s authority, Crump participated in a conference call

                                  21   with several supervisors. Id. ¶ 22. Crump’s supervisors approved Crump’s request to settle up to

                                  22   the policy limit. Id. Later in the same day, on February 8, 2017, Crump spoke to O’Connor and

                                  23   the two agreed on a settlement of the full $485,000 policy limit. Id. ¶ 23. Liberty proceeded to

                                  24   pay the full $485,000 policy limit to Plaintiff. Id.

                                  25          On February 16, 2017, Plaintiff notified his excess insurer of Liberty’s settlement. ECF

                                  26   No. 45-1 (“O’Connor Decl.”) ¶ 27. Over the following months, the excess insurer took Plaintiff’s

                                  27   deposition on two different occasions. Id. ¶ 29. Over a year later, on April 30, 2018, Plaintiff’s

                                  28                                                      6
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   excess insurer paid Plaintiff an additional $618,750 award upon the completion of mediation. Id.

                                   2   ¶ 30. In the course of these proceedings, the excess insurer expressed many of the same concerns

                                   3   Liberty had expressed, namely whether Plaintiff’s symptoms were caused by the accident or

                                   4   Plaintiff’s preexisting conditions. Id. ¶ 29.

                                   5      B. Procedural History
                                   6          On May 25, 2018, Plaintiff filed an action in the Superior Court of California for Santa

                                   7   Clara County. ECF No. 1 ¶ 1. The complaint alleged claims for the breach of the covenant of

                                   8   good faith and fair dealing, fraud, and breach of California Insurance Code § 790.03. Compl. ¶¶

                                   9   46–69. The complaint named the following entities as defendants: Liberty Mutual Fire Insurance

                                  10   Company (“Liberty”); Liberty Mutual Insurance Company; Matthieu Schwartz; and Scott Crump.

                                  11   Id. ¶ 1. The complaint also named as defendants the two allegedly fictional entities, Liberty

                                  12   Mutual Insurance and Liberty Guard Insurance Company. Id. Finally, the complaint included
Northern District of California
 United States District Court




                                  13   unnamed Doe employees of Liberty. Id.

                                  14          Liberty removed the action to federal court on July 6, 2018, based on this Court’s diversity

                                  15   jurisdiction under 28 U.S.C. § 1332(a). See ECF No. 1 ¶ 4.

                                  16          On August 14, 2018, the parties stipulated that Matthieu Schwartz and Scott Crump would

                                  17   be dismissed from the action with prejudice, and that Plaintiff’s cause of action for breach of

                                  18   California Insurance Code § 790.03 would also be dismissed with prejudice. ECF No. 17.

                                  19          Liberty Mutual Insurance Company and Liberty filed a motion to dismiss in part Plaintiff’s

                                  20   complaint on August 10, 2018. See ECF No. 15. On November 20, 2018, the Court granted the

                                  21   motion to dismiss without prejudice because Plaintiff failed to oppose it. ECF No. 27. The Court

                                  22   instructed Plaintiff to file an amended complaint that cured the deficiencies identified in the

                                  23   motion to dismiss within 30 days. Id. The Court admonished Plaintiff that failure to file an

                                  24   amended complaint before the deadline would result in dismissal of the challenged claims with

                                  25   prejudice. Id. Plaintiff failed to respond within thirty days. Accordingly, on December 21, 2018,

                                  26   the Court granted the motion to dismiss with prejudice. ECF No. 28. The Court noted that as a

                                  27   result of the dismissal, the only claim that remained in the case was the breach of the covenant of

                                  28                                                     7
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   good faith and fair dealing against Liberty and the two allegedly fictional entities, Liberty Mutual

                                   2   Insurance and Liberty Guard Insurance Company. Id.

                                   3          On June 20, 2019, Liberty filed the instant motion for summary judgment. See Mot. On

                                   4   July 10, 2019, Plaintiff opposed the motion, see ECF No. 46 (“Opp.”), and on July 12, 2019,

                                   5   Liberty replied, see ECF No. 47 (“Reply”).

                                   6   II.    LEGAL STANDARD
                                   7          Summary judgment is proper where the pleadings, discovery and affidavits demonstrate

                                   8   that there is “no genuine issue as to any material fact and that the moving party is entitled to

                                   9   judgment as a matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the

                                  10   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                  11   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                  12   the nonmoving party. Id.
Northern District of California
 United States District Court




                                  13          The party moving for summary judgment bears the initial burden of identifying those

                                  14   portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine

                                  15   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving

                                  16   party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no

                                  17   reasonable trier of fact could find other than for the moving party. However, on an issue for which

                                  18   the opposing party will have the burden of proof at trial, the moving party need only point out

                                  19   “that there is an absence of evidence to support the nonmoving party’s case.” Id. at 325.

                                  20          Once the moving party meets its initial burden, the nonmoving party must go beyond the

                                  21   pleadings and, by its own affidavits or discovery, “set forth specific facts showing that there is a

                                  22   genuine issue for trial.” Fed. R. Civ. P. 56(e). The court is only concerned with disputes over

                                  23   material facts and “factual disputes that are irrelevant or unnecessary will not be counted.”

                                  24   Anderson, 477 U.S. at 248. It is not the task of the Court to scour the record in search of a genuine

                                  25   issue of triable fact. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party

                                  26   has the burden of identifying, with reasonable particularity, the evidence that precludes summary

                                  27   judgment. Id. If the nonmoving party fails to make this showing, “the moving party is entitled to

                                  28                                                      8
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.

                                   2          At the summary judgment stage, the court must view the evidence in the light most

                                   3   favorable to the nonmoving party: if evidence produced by the moving party conflicts with

                                   4   evidence produced by the nonmoving party, the judge must assume the truth of the evidence set

                                   5   forth by the nonmoving party with respect to that fact. See Leslie v. Grupo ICA, 198 F.3d 1152,

                                   6   1158 (9th Cir. 1999).

                                   7   III.   DISCUSSION
                                   8          Plaintiff’s sole remaining claim is that Defendants breached the covenant of good faith and

                                   9   fair dealing under California law. See Compl. ¶¶ 46–52. A claim for the breach of the covenant

                                  10   of good faith and fair dealing requires Plaintiff to show that (1) benefits due under the Policy were

                                  11   wrongfully withheld, and (2) the reason for withholding the benefits was “unreasonable” or

                                  12   “without proper cause.” CalFarms Ins. Co. v. Krusiewicz, 131 Cal. App. 4th 273, 286 (2005).
Northern District of California
 United States District Court




                                  13   The existence of a “genuine dispute” between the insurer and the insured means that the

                                  14   withholding of benefits due under a policy is not unreasonable. Rappaport-Scott v. Interinsurance

                                  15   Exchange of Auto. Club, 146 Cal. App. 4th 60, 86 (2010). The Court may conclude as a matter of

                                  16   law that an insurer’s conduct was not unreasonable. See, e.g., Maynard v. State Farm Mut. Auto.

                                  17   Ins. Co., 499 F. Supp. 2d 1554, 1161–65 (C.D. Cal. 2007).

                                  18          Plaintiff’s theory is that Defendants improperly delayed payment of the $485,000 policy

                                  19   benefits in bad faith, even after Defendants knew that Plaintiff was entitled to those benefits. Id.

                                  20   Plaintiff claims that this breach occurred beginning on May 27, 2016, when Liberty declined to

                                  21   accept O’Connor’s request that Liberty award Plaintiff the full $485,000 in policy limits. See

                                  22   Opp. at 18. Plaintiff asserts that Plaintiff is entitled to the following categories of damages as a

                                  23   result of the alleged breach: (1) attorney’s fees and costs; (2) loss of use fees relating to Plaintiff’s

                                  24   missed investment opportunities; (3) damages for emotional distress; and (4) punitive damages.

                                  25   See Compl. at 16–17.

                                  26          In its motion for summary judgment, Liberty argues that each of Plaintiff’s damages

                                  27   theories is unsupported by the record. Mot. at 15–20. Liberty asserts that Plaintiff’s claim for

                                  28                                                       9
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   attorney’s fees and costs fails because there is no genuine dispute of material fact that could show

                                   2   that Liberty’s allegedly tortious behavior proximately caused Plaintiff to incur the requested

                                   3   attorney’s fees and costs. See id. at 15–17. Liberty also argues that Plaintiff’s claim for loss of

                                   4   investment income is fatally speculative, and that it was not adequately disclosed pursuant to Fed.

                                   5   R. Civ. P. 26(a) in any event. See id. at 17–18. Liberty argues that because of Plaintiff’s failure to

                                   6   show financial loss, Plaintiff also may not recover for damages for emotional distress. See id. at

                                   7   19. Finally, Liberty argues that Plaintiff has not produced a genuine issue of material fact

                                   8   sufficient to meet the heightened standard for punitive damages, and that punitive damages are

                                   9   unavailable because Plaintiff is not entitled to compensatory damages. See id. at 19; Reply at 10.

                                  10   Finally, Liberty also argues more generally that there is no genuine issue of material fact

                                  11   concerning whether Liberty breached the implied covenant of good faith and fair dealing under

                                  12   California law.
Northern District of California
 United States District Court




                                  13          The Court agrees with Liberty that Plaintiff may not recover under any of the categories of

                                  14   damages Plaintiff asserts. Accordingly, the Court need not reach Liberty’s final argument

                                  15   regarding whether Liberty breached the implied covenant of good faith and fair dealing.

                                  16          The Court addresses each of Plaintiff’s requested categories of damages in turn. Because

                                  17   this case is before the Court on diversity jurisdiction, the Court must apply California law to assess

                                  18   the validity of the damages theories asserted by Plaintiff. HS Servs., Inc. v. Nationwide Mut. Ins.

                                  19   Co., 109 F.3d 642, 644 (9th Cir.1997) (“In a diversity case, we decide issues of state law as we

                                  20   believe the state’s highest court would decide them . . . . Because this diversity case arose in

                                  21   California, we apply California law.” (internal citation omitted)).

                                  22      A. Brandt Fees and Costs
                                  23          Plaintiff brings a claim for the breach of the covenant of good faith and fair dealing.

                                  24   Pursuant to this claim, Plaintiff seeks to recover the attorney’s fees and costs that Plaintiff

                                  25   expended in the course of recovering the $485,000 in policy benefits due under the Policy. The

                                  26   California Supreme Court has explained that “[b]ecause breach of the implied covenant is

                                  27   actionable as a tort, the measure of damages for tort actions applies and the insurance company

                                  28                                                     10
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   generally is liable for ‘any damages which are the proximate result of that breach.’” PPG

                                   2   Industries, Inc. v. Transamerica Ins. Co., 20 Cal. 4th 310, 315 (1999) (quoting Neal v. Farmers

                                   3   Ins. Exchange, 21 Cal. 3d 910, 925 (1978)). “Proximate cause involves two elements.” Id. One

                                   4   element is “cause in fact,” which requires a plaintiff to show that an insurer’s breach of the

                                   5   implied covenant of good faith and fair dealing was “a necessary antecedent” of a plaintiff’s

                                   6   damages. See id.

                                   7          Under Brandt v. Superior Court, 37 Cal. 3d 813 (1985), the California Supreme Court

                                   8   declared that these damages may include certain attorney’s fees “proximately caused by

                                   9   defendant’s breach of its duty to deal in good faith.” Id. at 819 (quotation omitted). The Brandt

                                  10   court stressed the importance that the plaintiff seeking attorney’s fees as damages for the breach of

                                  11   the covenant of good faith and fair dealing demonstrate a “causal relation between the defendant’s

                                  12   tortious breach of the covenant of good faith and the employment of counsel.” See id. at 820 n.8.
Northern District of California
 United States District Court




                                  13          Accordingly, California courts have interpreted Brandt to “authoriz[e] the recovery of only

                                  14   those fees incurred but for the insurer’s tortious conduct.” Burnaby v. Standard Fire Ins. Co., 40

                                  15   Cal. App. 4th 787, 792 (1995) (emphasis added); see also Bostick v. Atlantic Mutual Insurance

                                  16   Company, 2008 WL 11338162, at *2 (C.D. Cal. June 25, 2008) (noting that “Brandt fees are only

                                  17   available for fees that would not have been incurred but for the insurer’s tortious conduct”

                                  18   (emphasis added)); Unical Enterprises, Inc. v. American Ins. Co., 2005 WL 6133910, at *9 (C.D.

                                  19   Cal. Sept. 12, 2005) (same).

                                  20          Moreover, Plaintiff concedes that under Brandt, Plaintiff may not recover the attorney’s

                                  21   fees for litigating the instant action. Opp. at 17 (“For [Plaintiff], his Brandt damages occurred as

                                  22   part of the separate underlying claim . . . .”). This concession is required by law. See Burnaby, 40

                                  23   Cal. App. 4th at 792 (explaining that the Brandt court “made it clear it was authorizing the

                                  24   recovery of only those fees incurred to obtain the policy benefits that would not have been

                                  25   incurred but for the insurer’s tortious conduct and not the fees incurred in prosecuting the tortious

                                  26   breach of covenant claim” (emphasis in original)). Thus, Plaintiff’s possible recovery under

                                  27   Brandt is limited to the attorney’s fees that Plaintiff expended to recover the $485,000 from

                                  28                                                    11
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   Liberty.

                                   2          In this case, Plaintiff simply states that Plaintiff “incurred $160,240.27 in attorneys’ fees . .

                                   3   . to recover the [underinsured motorist] benefits on the Liberty Mutual policy.” O’Connor Decl. ¶

                                   4   36. Plaintiff does not provide any description of work done, method of calculation, or

                                   5   identification of billers. Opp. at 18. For example, it is unclear whether Plaintiff’s attorney’s fees

                                   6   request includes fees incurred by Davis, who testified that Davis served as Plaintiff’s attorney in

                                   7   connection with the Policy claim “until the Shea & Shea firm took over” at some point in the fall

                                   8   of 2015. See Boos Decl. Ex. B at 53:14–17.

                                   9          In any event, Plaintiff does not satisfy the causation requirements of Brandt. First, as

                                  10   explained above, Plaintiff alleges that Liberty’s breach of the covenant of good faith and fair

                                  11   dealing began on May 27, 2016, after which point Liberty allegedly unreasonably delayed

                                  12   payment of the $485,000 to Plaintiff. See Opp. at 18 (“For the purposes of Brandt fees, the bad
Northern District of California
 United States District Court




                                  13   faith began on May 27, 2016.”).

                                  14          Plaintiff does not show that Liberty’s alleged breach of the covenant of good faith and fair

                                  15   dealing beginning on May 27, 2016 compelled Plaintiff “to retain an attorney to obtain the

                                  16   benefits due under” the Policy months before the alleged breach. See Brandt, 37 Cal. 36 at 817.

                                  17   Instead, the record demonstrates that Plaintiff retained Davis more than a year earlier—at some

                                  18   point before May 21, 2015, see Boos Decl. Ex. A at 44:15–17. The record also demonstrates that

                                  19   Plaintiff retained the Shea & Shea attorneys at some point in the fall of 2015. Plaintiff testified

                                  20   that Plaintiff retained the Shea & Shea attorneys “well before December 30th,” 2015, see Boos

                                  21   Decl. Ex. A at 75:14–15, and that Plaintiff believed that Plaintiff retained the Shea & Shea

                                  22   attorneys at some point in “October” 2015, see id. at 76:10–11. Plaintiff then executed a fixed

                                  23   contingency fee agreement with the Shea & Shea law firm on January 22, 2016, awarding the firm

                                  24   either 33% or 40% of Plaintiff’s net recovery from Liberty, depending on the timing of recovery.

                                  25   See id. at Ex. 15. Thus, Plaintiff retained his attorneys more than four months before Liberty’s

                                  26   alleged bad faith began on May 27, 2016.

                                  27          Second, Plaintiff does not point to any attorney’s fees that Plaintiff would not have

                                  28                                                     12
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   “incurred but for the insurer’s tortious conduct.” Burnaby, 40 Cal. App. 4th at 792. As discussed

                                   2   above, Plaintiff executed a fixed contingency fee agreement with the Shea & Shea law firm on

                                   3   January 22, 2016, awarding the firm either 33% or 40% of Plaintiff’s net recovery from Liberty,

                                   4   depending on the timing of recovery.1 See Boos Decl. Ex. A at Ex. 15. The record indicates that

                                   5   this fixed contingency fee agreement was never modified, see id. at 68:5–12.

                                   6          Even if Liberty had paid the policy limit by the May 27, 2016 deadline that Plaintiff

                                   7   imposed—and therefore never allegedly breached the covenant of good faith and fair dealing in

                                   8   the first place—Plaintiff would have incurred exactly the same attorney’s fees. Indeed, tellingly,

                                   9   Plaintiff’s own expert report suggests that Plaintiff expended the same “attorney fees and costs”

                                  10   that he currently requests as of May 12, 2016, weeks before Plaintiff asserts that Defendants’ bad

                                  11   faith conduct began on May 27, 2016. See id. Ex. D at 45 (indicating that Plaintiff expended

                                  12   $160,240 in attorney’s fees as of May 12, 2016). Thus, the record indicates that Liberty’s alleged
Northern District of California
 United States District Court




                                  13   bad faith did not serve as a “necessary antecedent” of any portion of the attorney’s fees that

                                  14   Plaintiff incurred. See PPG Indus, Inc., 20 Cal. 4th at 315.

                                  15          The plaintiff “bears the burden of proving by a preponderance of the evidence both the

                                  16   existence and the amount of damages proximately caused by the defendant’s tortious acts or

                                  17   omissions.” Cassim, 33 Cal. 4th at 813. For this reason, on a motion for summary judgment, the

                                  18   moving party may discharge its burden by pointing to “an absence of evidence to support the

                                  19   nonmoving party’s case,” Celotex, 477 U.S. at 325, at which point the nonmoving party must

                                  20   identify with reasonable particularity the evidence that precludes summary judgment, see Keenan,

                                  21   91 F.3d at 1279. If the nonmoving party fails to “discharge that burden—for example by

                                  22   remaining silent—its opportunity is waived and its case wagered.” Herron v. Peri, 2014 WL

                                  23   1917934, at *3 (D. Nev. May 13, 2014) (quoting Guarino v. Brookfield Twp. Trustees, 980 F.2d

                                  24   399, 405 (6th Cir. 1992)).

                                  25

                                  26   1
                                         Because the attorney’s fees that Plaintiff seeks represents an amount that is slightly below 33%
                                  27   of the $485,000 recovery, it appears that the 33% rate was the one ultimately applied to Plaintiff’s
                                       recovery.
                                  28                                                     13
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1           Plaintiff has failed to satisfy the burden to show with reasonable particularity the evidence

                                   2   that either Plaintiff’s decision to retain an attorney or the fact that Plaintiff incurred any attorney’s

                                   3   fees was “proximately caused by defendant’s breach of its duty to deal in good faith” as required

                                   4   by Brandt. See Brandt, 37 Cal. 36 at 819.

                                   5           Plaintiff also seeks to recover approximately $3,279 in costs and expenses. See Opp. at 18.

                                   6   Costs and expenses incurred due to an insurer’s tortious conduct are available at California law

                                   7   pursuant to the “same reasoning” as attorney’s fees under Brandt: they represent “detriment

                                   8   proximately resulting from the insurer’s bad faith, which detriment . . . includes those [costs and

                                   9   expenses] that were incurred to obtain the policy benefits and that would not have been incurred

                                  10   but for the insurer’s tortious conduct.” White v. Western Title Ins. Co., 40 Cal. 3d 870, 890 (1985)

                                  11   (quoting Brandt, 37 Cal. 3d at 819); see also Teleflex Med. Inc. v. Nat’l Union Fire Ins. Co. of

                                  12   Pittsburg, PA, 2014 WL 12514885, at *9 (S.D. Cal. Mar. 28, 2014) (“[T]he Court finds that expert
Northern District of California
 United States District Court




                                  13   witness fees and costs are recoverable under state law as an element Plaintiff’s compensatory

                                  14   damages related to the bad faith claim.”). As with attorney’s fees, this category does not include

                                  15   costs and expenses that a plaintiff incurs in bringing the tort action itself. See Scottsdale Ins. Co.

                                  16   v. CNC Techs., LLC, 2017 WL 10573982, at *3 n.1 (C.D. Cal. Aug. 15, 2017) (“Brandt, however,

                                  17   prohibits [counter-plaintiff] from receiving any fees or costs related to its bad faith

                                  18   counterclaim.”).

                                  19           Plaintiff’s argument concerning costs and expenses suffers from the same flaw as

                                  20   Plaintiff’s argument concerning attorney’s fees. Plaintiff fails to point to evidence of a causal

                                  21   relationship between Liberty’s alleged tortious conduct and the claimed costs and expenses. Most

                                  22   of the costs and expenses in the record predate May 27, 2016, the date that Plaintiff alleges

                                  23   Liberty’s bad faith conduct began. See Boos Decl. Ex. H. For example, many of Plaintiff’s costs

                                  24   appear to be associated with obtaining medical records in September 2015 and February 2016. Id.

                                  25           Liberty argues that each of the remaining costs and expenses flows directly from the

                                  26   binding arbitration that Plaintiff himself requested in the April 12, 2016 letter sent to Liberty—

                                  27   once again, before Plaintiff alleges that Liberty’s bad faith began on May 27, 2016. See Schwartz

                                  28                                                      14
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   Decl. Ex. M. Plaintiff fails to respond to this argument. Instead, Plaintiff simply asserts the

                                   2   amount of costs and expenses incurred. See O’Connor Decl. ¶ 36 (“Sahadi incurred $160,240.27

                                   3   in attorneys’ fees and $3,279.18 in expenses to recover the UIM benefits on the Liberty Mutual

                                   4   policy.”). Accordingly, as with attorney’s fees, the Court concludes that Plaintiff has not satisfied

                                   5   his burden to identify a genuine issue of material fact that, if resolved in Plaintiff’s favor, would

                                   6   entitle Plaintiff to the claimed costs and expenses under Brandt.

                                   7           Plaintiff has therefore not shown a genuine issue of material fact that could entitle Plaintiff

                                   8   to recover Brandt fees, costs, or expenses pursuant to his claim for breach of the covenant of good

                                   9   faith and fair dealing. The Court now proceeds to consider whether Plaintiff is entitled to recover

                                  10   loss of investment income damages.

                                  11       B. Loss of Investment Income Damages
                                  12           In his complaint, Plaintiff asserts that he is entitled to “interest permitted by law.” Compl.
Northern District of California
 United States District Court




                                  13   at 16. Similarly, in his initial disclosure, Plaintiff lists “[i]nterest” as a category of damages to

                                  14   which he is entitled. Boos Decl. Ex. G. To the extent that Plaintiff’s references to “interest”

                                  15   attempt to describe an entitlement to prejudgment interest, Liberty argues that these damages are

                                  16   unavailable to Plaintiff. According to Liberty, “even if there were damages that Plaintiff could

                                  17   recover, they would not be of the type that is ‘certain or capable of being made certain’ by

                                  18   computation,” as required under California law to qualify for prejudgment interest. Mot. at 27 n.1;

                                  19   see Reply at 14 (“Plaintiff cannot recover prejudgment interest here, however, because Plaintiff’s

                                  20   claim is for tortious breach of the implied covenant of good faith and fair dealing.”); see also Cal.

                                  21   Civ. Code § 3287(a) (limiting entitlement to prejudgment interest to plaintiffs who may “recover

                                  22   damages certain, or capable of being made certain by calculation”).

                                  23           Plaintiff fails to respond to this argument. Accordingly, the Court finds that Plaintiff has

                                  24   waived any argument that Plaintiff is entitled to prejudgment interest. See Recycle for Change v.

                                  25   City of Oakland, 856 F.3d 666, 673 (9th Cir. 2017) (argument not developed in briefs has been

                                  26   waived); Marentes v. State Farm Mut. Auto. Ins. Co., 224 F. Supp. 3d 891, 919 (N.D. Cal. 2016)

                                  27   (“Generally . . . a partial response [in opposition to summary judgment] reflects a decision by a

                                  28                                                      15
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   party’s attorney to pursue some claims or defenses and to abandon others.” (quoting Jackson v.

                                   2   Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014))).

                                   3          Instead, Plaintiff suggests that the references to “interest” point to a theory of loss of use

                                   4   damages that Plaintiff likens to lost profit. See Opp. at 22 (“Sahadi’s claim of economic damages

                                   5   for loss of use of funds was reasonably disclosed. It was initial[ly] disclosed as ‘interest’ then

                                   6   further disclosed in answers to interrogatories dated January 11, 2019.”); id. at 24 (likening

                                   7   Plaintiff’s loss of use theory to a “lost profit inquiry”). Plaintiff’s theory concerning loss of use

                                   8   damages appears to be that Plaintiff suffered a “loss of potential investment earnings” that would

                                   9   have been available to Plaintiff if Liberty had paid the policy limit earlier. Boos Decl. Ex. D; see

                                  10   Opp. at 19.

                                  11          Liberty raises two arguments against the availability of recovery under this loss of

                                  12   investment income theory. First, Liberty argues that this category of loss of investment income
Northern District of California
 United States District Court




                                  13   damages is fatally speculative. See Mot. at 24. Second, and in any event, Liberty claims that

                                  14   Plaintiff did not disclose the theory sufficiently early to allow Liberty to conduct the relevant fact

                                  15   discovery. See id. The Court agrees with Liberty that the lost investment income theory is fatally

                                  16   speculative. Accordingly, the Court need not reach Liberty’s argument that the theory was

                                  17   revealed too late in discovery and should be excluded.

                                  18          As described above, under California law, where a breach of an implied covenant of good

                                  19   faith and fair dealing occurs, the insurer is “liable for any damages which are the proximate result

                                  20   of that breach.” Brandt, 37 Cal. 3d at 817 (citations omitted). However, “[d]amages which are

                                  21   remote, contingent, or merely possible cannot serve as a legal basis for recovery.” Cal. Shoppers,

                                  22   Inc. v. Royal Globe Ins. Co., 175 Cal. App. 3d 1, 62 (1985); see also Scott v. Pac. Gas & Electric

                                  23   Co., 11 Cal. 4th 454, 472 (1995) (“It is fundamental that [contract] damages which are speculative,

                                  24   remote, imaginary, contingent, or merely possible cannot serve as a legal basis for recovery.”

                                  25   (quoting McDonald v. John P. Scripps Newspaper, 210 Cal. App. 3d 100, 104 (1989)); Lueter v.

                                  26   California, 94 Cal. App. 4th 1285, 1302 (2002) (“Whatever the proper measure of damages may

                                  27   be, in a given case, the recovery therefor is still subject to the fundamental rule that damages

                                  28                                                     16
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   which are speculative, remote, imaginary, contingent, or merely possible cannot serve as a legal

                                   2   basis for recovery.” (quoting Frustuck v. Fairfax, 212 Cal. App. 2d 345, 367–68 (1963)).

                                   3          Plaintiff argues that loss of investment income damages are not fatally speculative because

                                   4   under California law, “while the fact of damages must be clearly shown, the amount need not be

                                   5   proved with the same degree of certainty as long as the court makes a reasonable approximation.”

                                   6   Robi v. Five Platters, Inc., 918 F.2d 1439, 1443 (9th Cir. 1990). Liberty responds, however, that

                                   7   in this case, “it is both the fact and the amount of this claimed [loss of investment income] damage

                                   8   that is speculative.” Reply at 10.

                                   9          Another federal district court considered an argument nearly identical to the one Liberty

                                  10   raises. In U.S. Bank Nat’l Ass’n v. PHL Variable Ins. Co., a plaintiff bringing a claim for the

                                  11   breach of the covenant of good faith and fair dealing claim against an insurer sought damages for

                                  12   the lost opportunity to invest insurance benefits and earn a return based on “industry average.”
Northern District of California
 United States District Court




                                  13   See U.S. Bank Nat’l Ass’n v. PHL Variable Ins. Co., 2013 WL 12143045, at *4 (C.D. Cal. Mar.

                                  14   11, 2013), reversed in part on other grounds by U.S. Bank Nat’l Ass’n v. PHL Variable Ins. Co.,

                                  15   609 F. App’x 458 (9th Cir. 2015). Just as Liberty does here, the defendant moved for summary

                                  16   judgment on the basis that this theory of damages was “too speculative to create a triable issue of

                                  17   material fact.” Id. The plaintiff in U.S. Bank had presented an expert report relying on an index of

                                  18   private equity returns to calculate potential lost investment income, but the court held that the

                                  19   plaintiff was required to present “more compelling evidence” than this. Id. According to the

                                  20   court, plaintiff “fail[ed] to present evidence of any investments it was forced to forgo due to a lack

                                  21   of funds.” Id. Thus, the U.S. Bank court agreed with the defendant and granted summary

                                  22   judgment. Id. The Ninth Circuit left this decision untouched. See U.S. Bank Nat’l Ass’n, 609 F.

                                  23   App’x at 458–59.

                                  24          In this case, Plaintiff’s damages theory is every bit as speculative. The sole support for

                                  25   Plaintiff’s theory comes from Plaintiff’s expert report, which calculated potential lost investment

                                  26   income by pointing to the S&P 500 index fund, Dow Jones index fund, and Nasdaq index fund

                                  27   during the relevant period. See Boos Decl. Ex. D. However, Plaintiff’s expert did not know

                                  28                                                     17
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   whether Plaintiff had ever invested in an S&P 500 index fund, a Dow Jones index fund, or a

                                   2   Nasdaq index fund. See id. Ex. C, at 54:6–8, 54:22–24.

                                   3          Plaintiff’s expert also did not know whether Plaintiff would have invested any of the

                                   4   benefits Plaintiff received under the Policy had Plaintiff received them earlier, and the expert

                                   5   conceded that there are “countless other things that [Plaintiff] could have invested in” should he

                                   6   have in fact chosen to invest them. See id. at 61:23–62:4.

                                   7          Moreover, there is no evidence that Plaintiff did in fact invest the policy benefits when

                                   8   Plaintiff received them. Furthermore, there is no evidence that Plaintiff would have invested the

                                   9   policy benefits if Plaintiff had received the policy benefits earlier.

                                  10          There is also no evidence that Plaintiff has ever earned investment income from an S&P

                                  11   500 index fund, a Dow Jones index fund, or a Nasdaq index fund, or any stocks for that matter.

                                  12   Plaintiff provides no evidence of his investing history whatsoever.
Northern District of California
 United States District Court




                                  13          The California Supreme Court has held that “[t]he award of damages for loss of profits

                                  14   depends upon whether there is a satisfactory basis for estimating what the probable earnings

                                  15   would have been had there been no tort,” and it held that if no such basis exists, recovery may be

                                  16   denied. See Natural Soda Prod. Co. v. Los Angeles, 23 Cal. 2d 193, 199 (1943). In this case,

                                  17   Plaintiff has failed to present evidence that provides a satisfactory basis for estimating any

                                  18   possible loss of investment income.

                                  19          Accordingly, the Court concludes that the requested damages for lost investment income

                                  20   are too speculative to survive summary judgment. Plaintiff has failed to point to a genuine issue

                                  21   of material fact that would entitle him to receive damages for loss of investment income. The

                                  22   Court thus proceeds to consider the other categories of damages that Plaintiff seeks to recover.

                                  23          C. Other Damages Theories
                                  24          Finally, Plaintiff lists “general damages” and “punitive and exemplary damages” as

                                  25   categories of damages that Plaintiff is entitled to recover. See Compl. at 16–17.2 The Court

                                  26
                                  27
                                       2
                                        Plaintiff’s complaint also lists the “costs of suit herein” and “such other and proper relief as the
                                       court deems just” as potential damages. Compl. at 17. However, Plaintiff did not include these
                                  28                                                      18
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   addresses each category in turn.

                                   2           1. Damages for Emotional Distress
                                   3           Plaintiff indicates that his use of the phrase “general damages” consists of damages for

                                   4   emotional distress. See Boos Decl. Ex. A, at 144:22–25 (“Q: And the third category of damages

                                   5   being claimed are general damages, which I understand consist of claimed emotional distress? A:

                                   6   Correct.”).

                                   7           Plaintiff argues that he is entitled to damages for emotional distress because he also

                                   8   “incurred economic damages.” Opp. at 20. Plaintiff concedes that in the absence of economic

                                   9   damages, Plaintiff may not recover damages for emotional distress. Id. (“Then, and only then,

                                  10   [when a plaintiff has incurred financial loss,] may the insured recover for emotional distress

                                  11   damages as well as the pecuniary loss.” (quoting Waters v. United Servs. Automobile Ass’n, 41

                                  12   Cal. App. 4th 1063, 1074 (1996)). The Court has concluded that Plaintiff has failed to create a
Northern District of California
 United States District Court




                                  13   genuine issue of material fact with respect to whether Plaintiff suffered financial loss in the form

                                  14   of Brandt fees and costs, or in the form of lost investment income. The Court must therefore also

                                  15   conclude that Plaintiff has failed to create a genuine issue of material fact with respect to whether

                                  16   Plaintiff is entitled to damages for emotional distress. See Waters, 41 Cal. App. 4th at 1074

                                  17   (“Emotional distress damages are recoverable in a first party bad faith case only when the insured

                                  18   establishes financial loss.”).

                                  19           2. Punitive Damages
                                  20           Plaintiff also argues that Plaintiff is entitled to punitive damages under California Civil

                                  21   Code § 3294 because Liberty acted with oppression, fraud, or malice in refusing to pay the policy

                                  22   benefits at an earlier date. See Opp. at 21. However, “California courts have long interpreted

                                  23

                                  24   damages in his initial disclosures, his interrogatory responses, or his summary judgment
                                       opposition briefing. Boos Decl. Ex. E (listing damages as consisting of “attorneys’ costs
                                  25   ($3,279.18), attorneys’ fees ($160,240.27), interest, general and punitive damages”); id. Ex. F
                                       (listing “financial detriment” as consisting of “Brandt damages in addition to the loss of use of the
                                  26   insurance funds paid”); id. Ex. G (listing damages as consisting of “Attorney’s fees,” “Attorney’s
                                       costs,” “Interest,” “General damages,” and “Punitive damages.”); Opp. at 15–25 (listing damages).
                                  27   Accordingly, Plaintiff has abandoned any argument concerning other categories of damages.
                                       Recycle for Change, 856 F.3d at 673 (argument not developed in briefs has been waived).
                                  28                                                      19
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                   1   Section 3294 to require an award of compensatory damages, even if nominal, to recover punitive

                                   2   damages.” California v. Altus Fin. S.A., 540 F.3d 992, 1000 (9th Cir. 2008) (citing Mother Cobb’s

                                   3   Chicken Turnovers, Inc. v. Fox, 10 Cal. 2d 203 (1937)). “California law requires the recovery of

                                   4   compensatory damages, even if nominal, to support the recovery of punitive damages.” Pajas v.

                                   5   Monterey, 2016 WL 3648686, at *11 (N.D. Cal. July 8, 2016).

                                   6          The Court has concluded that Plaintiff has failed to create a genuine issue of material fact

                                   7   with respect to whether Plaintiff is entitled to any compensatory damages. The Court must

                                   8   therefore also conclude that Plaintiff has failed to create a genuine issue of material fact with

                                   9   respect to whether Plaintiff is entitled to punitive damages. See Pajas, 2016 WL 3648686, at *12

                                  10   (“Here, Plaintiffs fail to identify any actual or compensatory damages, even if nominal, that could

                                  11   serve as a predicate for the award of punitive damages . . . .”).

                                  12   IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          In sum, Plaintiff has failed to create a genuine issue of material fact concerning his

                                  14   entitlement to relief under any of his theories of damages. See, e.g., Badame v. J.P. Morgan

                                  15   Chase Bank, N.A., 641 F. App’x 707, 710 (9th Cir. 2016) (“[S]ummary judgment is also

                                  16   appropriate because Plaintiffs cannot show that there is a genuine issue as to the existence of

                                  17   damages.”). Accordingly, the Court GRANTS Liberty’s motion for summary judgment.

                                  18          Further, because the Court has concluded that Plaintiff failed to sufficiently demonstrate an

                                  19   entitlement to relief under any of the damages theories Plaintiff asserts, summary judgment is

                                  20   proper as to Liberty Mutual Insurance and Liberty Guard Insurance Company, the nonmoving

                                  21   Defendants whom Liberty asserts have never existed and do not exist.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: September 16, 2019

                                  25                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  26                                                     United States District Judge
                                  27

                                  28                                                     20
                                       Case No. 18-CV-04061-LHK
                                       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
